Order entered March 22, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00338-CV

                           FSC ENTERPRISES, LLC, Appellant

                                             V.

                           DALLAS COUNTY, ET AL, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. TX-11-40912

                                         ORDER
       Before the Court is the March 13, 2013 motion of Heidi Darst, Official Court Reporter

for the Civil District Tax Court of Dallas County, Texas, for an extension of time to file the

reporter’s record. We GRANT the motion. The reporter’s record shall be filed on or before

March 28, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE